Citation Nr: 0632094	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  06-06 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 





INTRODUCTION

The veteran had active service from March 1951 through April 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of a special 
processing unit at the Cleveland, Ohio, Regional Office (RO) 
of the Department of Veterans Affairs (VA) which denied 
service connection for bilateral defective hearing.  After 
that RO issued the rating decision, the veteran's claims file 
was returned to the Houston, Texas, RO, which retains 
jurisdiction over this matter. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

In his substantive appeal (VA Form 9), which was received by 
the RO in February 2006, the veteran indicated that he wanted 
a BVA hearing at a local VA office before a Member of the 
Board.  Although the RO indicated in the August 2006 
Certification of Appeal (VA Form 8) that a Board hearing had 
been requested, there is no indication that such hearing was 
ever scheduled.  

To ensure full compliance with due process requirements, the 
case is remanded for the following action:

The RO should schedule a hearing for the 
veteran before a Veterans Law Judge at 
the RO, as the docket permits. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2005).



